DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required. The substitute specification filed must be accompanied by a statement that it contains no new matter.
The specification appears to be a literal translation and many of the sentence structures is awkward and confusing throughout the entire specification, see p.7, line 4, “mesh with opening or light”, and p.4, line 25, “clamping means clamping”, it is unclear what these sentences mean. 
Applicant is advised to review the entire specification and correct the types of errors as noted above. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “element 1-8 and 10 in fig.2” and “element 9 in fig.6”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “clamping” and “screw cap” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

It is unclear whether or not figure 1A is “prior art”. From what can be gleaned from the disclosure, it appears that figure 1A merely shows a known “Long Lines system”.  If in fact that this is the case, then applicant should label Figure 1A as prior art.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Line 1 “sturdy” is a relative term.
Line 1, “prismatic hexagonal” should read –prismatic hexagonal shape--.
Line 11, “means carries” should read -means for carrying--. 
Line 10-11, “to allow entry of surrounding” should read -to allow entry of surrounding food--.
Line 12-13, “which separates the internal physical device space bottom or decantation zone particulate material” should read -which separates the internal physical device space bottom from decantation zone particulate material--.
Line 13, “that prevents the larvae is positioned at the bottom of the device” should read -that prevents the larvae to be positioned at the bottom of the device--.
Line 15 “quickly”” is a relative term.
Claim 2 is objected to because of the following informalities: line 1 “larvae condition” should read -larval condition--. 
Claim 6 is objected to because of the following informalities: line 1 “aquatic organism larvae or” should read –aquatic organisms or larvae--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Some examples of indefinite language include:
Regarding claim 1; 
Line 1, “Containment device” lacks antecedent basis. It is recommended that it would be replaced with “A containment device”. 
Line 1, it is unclear what “body water” means.
Line 2, “prismatic hexagonal” lacks antecedent basis. It is recommended that it would be replaced with –a prismatic hexagonal--.
Line 2, it is unclear what “means of clamping and clamping is of a polymeric material selected from polyethylene (PE), polyvinyl chloride (PVC), polypropylene (PP) or derivatives thereof” means. Especially according to the applicant specification p.4, line 29-31, it describes the device being made out of this specified material not the clamping “this restraining device can be constructed of a material selected polyethylene polymer (PE), vinyl polychloride (PVC), polypropylene (PP) or derivatives thereof”.
Line 2, “stackable and linkable by means of clamping”, the specification is silent about disclosing the means for clamping of said device and is deemed indefinite as to what structure is meant to be defined by the “means” limitation of the claim.

Line 4, “high density polyethylene” lacks antecedent basis. It is recommended that it would be replaced with –a high density polyethylene--.
Line 6-7, front, rear, and side upper and lower walls” lack antecedent basis. It is recommended that it would be replaced with –a front, rear, and side upper and lower walls--.
Line 7, “side wall” lacks antecedent basis.
Line 7, “interchangeable screen windows” lacks antecedent basis. It is recommended that it would be replaced with –a plurality of interchangeable screen windows--.
Line 7-8, it is unclear what “screen windows with opening or light” means. 
Line 8, “the meshes” and “the polymeric material” lack antecedent basis.
Line 11, it is unclear what “further comprising means carries mesh inside” means.
Line 11, “further comprising means carries mesh inside”, the specification is silent about disclosing the means for carrying of said mesh and is deemed indefinite as to what structure is meant to be defined by the “means” limitation of the claim.
Line 12, “the internal physical device space bottom” and “decantation zone” lack antecedent basis.
Line 13, “the bottom of the device” lack antecedent basis.

Regarding claim 2; 
Line 2, it is unclear what “keeping larvae condition confinement in their natural environment” means. For examination purposes, the limitation will be treated as intended use only. 

Regarding claim 3; 
Line 1, it is unclear what “wherein the larva allows natural feeding from the earliest stages of life” means. For examination purposes, the limitation will be treated as intended use only.

Regarding claim 4;  
Line 1, it is unclear what “allowing confinement of larval transition to juveniles” means. For examination purposes, the limitation will be treated as intended use only. 

Regarding claim 5; 
Line 1, “System engageable” lacks antecedent basis. It is recommended that it would be replaced with “A system engageable”.
Line 1, it is unclear what “System engageable culture systems” means.

Regarding claim 6;
Line 2, “more devices according to claim 1” are not claimed in the independent claim 1.
Line 4, it is unclear what “remaining submerged for a period of time” means, the period of time is not specified in the specification. 

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 1; 
Line 2, the limitation “stackable and linkable by means of clamping” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “of clamping” without reciting sufficient structure to achieve the function. The specification is silent about disclosing the means for clamping of said device (see specification p.4, line 25).
Line 11, the limitation “further comprising means carries mesh inside” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “carries” without reciting sufficient structure to achieve the function. The specification is silent about disclosing the means for carrying of said mesh.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne [US 20030062002 A1 published on April 3, 2003] in view of Kim [KR 19990005930 U published on February 2, 1999] in view of Kemp [WO 2016160141 A1 published on October 6, 2016] in further view of Estradas [WO 2014160450 A1 published on October 2, 2014].
Regarding claim 1 Byrne teaches, containment device (see Byrne p.1, para.0001, line 1-3; an aquaculture farm system and method for the cultivation, containment and rearing of various mollusks) for larval culture or body water, having a sturdy structure (see Byrne p2, para.0030, line 4-6; Stiffeners (not shown) may be placed to provide additional rigidity to support the animal weight and environmental conditioners) and, is stackable (see Byrne p.2, para.0026, line 23-24; The habitat structures are also able to be stacked) and linkable (see Byrne p.3, para.0032, line 1-3; FIG. 4 illustrates a two-level habitat adapted to receive two rows of panels 27) by means of clamping (see Byrne fig.3 and p.2, para.0031, line 10 and p.3, para.0031, line 1-2; wherein the fasteners are analogous to the disclosed clamps described to link the panels together) and including high density polyethylene (HDPE) (see Byrne fig.6) having a density lower than water which gives the device a slightly positive buoyancy easily handled in both seawater and fresh water (see Byrne p.2, para.0030, line 12-20; Referring to FIG. 6, internal to some panels is a supplement of closed-cell foam 36 for buoyancy adjustment. Each habitat requires some quantity of buoyancy to account for system weight and water, and animal weight over a growth period. The foam insert 36 can be molded in place or poured into the panel during manufacture of the panel. Each mold insert is cut from a core of polyethylene closed-cell foam), and comprises front, rear and side upper and lower walls (see Byrne fig.3-4 and attached annotated figure below), each side wall has interchangeable screen windows with opening or light (see Byrne fig.3 and 4, p.3, para.0031, line 4-6, Preferably both the front and rear screens are designed to be easily removed to gain access to the panels for removal, cleaning), and wherein said mesh to allow entry of surrounding (see Byrne p.2, para.0029, line 9-14; Each panel has a pattern of spaced and sized holes or openings 29 to provide for distribution of food through panels to adjacent habitat cells 31 defined by the panels and top and bottom of the habitat and/or for the mollusks to travel between cells for food), and further comprising means carries mesh inside which is removable (see Byrne p.3, para.0031, line 4-6; Preferably both the front and rear screens are designed to be easily removed to gain access to the panels for removal, cleaning, culling of abalone, or the like) and which separates the internal physical device space bottom or decantation zone particulate material (see Byrne p.2, para.0029, line 1-3; Referring to FIG. 3, the rectangular habitat structure 21 includes a plurality of removable panels 26 for cultivating and rearing mollusks on its surface) that prevents the larvae is positioned at the bottom of the device, and wherein further the device comprises a screw cap (see Byrne p.3, para.0033, line 3; a spout 41) which allows food to enter exogenous including live food or micropellets (see Byrne p.3, para.0033, line 3-4; The spout may be cone-shaped to guide the feed), as input to a probe or instrument (see Byrne p.3, para.0033, line 8-9; hose 17) quickly and without removing the device from the marine environment.

Byrne is silent about, prismatic hexagonal. 
 	It would have been an obvious matter of design choice to make the different portions of the panels of whatever form or shape was desired or expedient (see Byrne p.2, para.0029, line 1-2; Referring to FIG. 3, the rectangular habitat structure 21 includes a plurality of removable panels 26). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47).

Byrne is silent about, clamping is of a polymeric material selected from polyethylene (PE), polyvinyl chloride (PVC), polypropylene (PP) or derivatives thereof.
Kim teaches, clamping is of a polymeric material selected from polyethylene (PE), polyvinyl chloride (PVC), polypropylene (PP) or derivatives thereof (see Kim fig.4, tech-solution line 29-33; wherein the clamping member is made of polyethylene).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Byrne reference to combine the teaching of Kim to include, clamping is of a polymeric material selected from polyethylene (PE), polyvinyl chloride (PVC), polypropylene (PP) or derivatives thereof in order to increase flexibility and clamping force (see tech-solution line 29-33, as taught by Kim).

Byrne is silent about, where the meshes are fused to the polymeric material and selected from one or more of a nylon mesh, metal mesh or mesh natural fiber.
Kemp teaches, where the meshes are fused to the polymeric material and selected from one or more of a nylon mesh, metal mesh or mesh natural fiber (see Kemp fig. 8A p.24, para.0088; where a stainless steel mesh 604 is welded to a high density polyethylene (HDPE)).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Byrne reference to combine the teaching of Kemp to include, where the meshes are fused to the polymeric material and selected from one or (see para.0088, line 6, as taught by Kemp).

Byrne is silent about, with openings sized between 350 microns to 2,000 microns.
Estradas teaches, with openings sized between 350 microns to 2,000 microns (see Estradas p.9, line 10-11; mesh sieve of 400 microns to 800 microns).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Byrne reference to combine the teaching of Estradas to include, with openings sized between 350 microns to 2,000 microns in order to collect the fish eggs (see p.9, line 6 as taught by Estradas).

In case it is argued that Byrne does not teaches a screw cap, then it is well settled that substituting one equivalent component for another is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular component was significant. MPEP at 2144.06, citing Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980). In this case, applicant has not shown patentable significance of a screw cap. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Byrne by substituting the spout of Byrne with a screw cap, in order to better control fluid flow.


    PNG
    media_image1.png
    296
    360
    media_image1.png
    Greyscale

	
Regarding claim 2, Byrne as modified by Kim, Wang and Estradas (references to Byrne) teaches, keeping larvae condition confinement in their natural environment (see Byrne fig.1, p.1, para.0008, line 2-5; a habitat for housing the mollusks or abalone for feeding and protection from predators and a tether for suspending the habitat above the ocean floor).

Regarding claim 3, Byrne as modified by Kim, Kemp and Estradas (references to Byrne) teaches, wherein the larva allows natural feeding from the earliest stages of life (see Byrne p.2, para.0026, line 24-26; Each habitat is buoyed to support the mollusks over the entire cycle of growth).

Regarding claim 4, Byrne as modified by Kim, Kemp and Estradas (references to Byrne) teaches, allowing confinement of larval transition to juveniles (see Byrne p.2, para.0026, line 7-9; Generally, the habitats of the present invention employ reusable plastic panels to accommodate each phase of the mollusk development).

(see Byrne fig.1 and 12, p.3, para.0036, line 1-3; An alternate style habitat 71 is shown suspended from buoys 72 connected to line 73 attached to anchors 74, a so-called long line), comprising one or more devices according to claim 1 (see Byrne p.1, para.0001, line 1-3; an aquaculture farm system and method for the cultivation, containment and rearing of various mollusks), wherein said device is arranged in series horizontally, vertically or in both directions (see attached annotated Byrne fig.4, is showing the devices are horizontally and vertically arranged).

Regarding claim 6, Byrne as modified by Kim, Kemp and Estradas (references to Byrne) teaches,  method for the cultivation of aquatic organism larvae or, comprising arranging one or more devices (see attached annotated Byrne fig.4) according to claim 1 in horizontal, vertical or both form (see attached annotated Byrne fig.4, is showing the devices are horizontally and vertically arranged) and consecutively on a Cultivation line "long line" (see Byrne fig.1 p.2 para.0026, line 11-13, is showing a horizontal line which provide necessary shelter and protection for juvenile abalone to cluster and feed safely), which can be located at different depths from the surface of the sea (see Byrne p.2, para.0026, line 43-44; As a consequence, the habitats can be submerged at various depths), remaining submerged for a period of time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Aboukoura whose telephone number is (571)272-4252. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOUKOURA/Examiner, Art Unit 3643      
                                                                                                                                                                                                  /PETER M POON/Supervisory Patent Examiner, Art Unit 3643